

AMENDMENT NO. 2 TO CREDIT AGREEMENT
This AMENDMENT NO. 2 TO CREDIT AGREEMENT ("Amendment") is dated as of November
4, 2014, and is entered into by and among PERFORMANT BUSINESS SERVICES, INC.
(formerly known as DCS Business Services, Inc.), a Nevada corporation
("Borrower"), the Lenders (as defined in the Credit Agreement as hereafter
defined) party hereto, and MADISON CAPITAL FUNDING LLC, as Agent for all
Lenders.
W I T N E S S E T H:
WHEREAS, Borrower, Agent and the Lenders from time to time party thereto are
parties to that certain Credit Agreement dated as of March 19, 2012 (as the same
has been or may be from time to time amended, restated, supplemented or
otherwise modified, the "Credit Agreement"; capitalized terms not otherwise
defined herein have the definitions provided therefor in the Credit Agreement);
and
WHEREAS, Borrower, Agent and Required Lenders have agreed to amend the Credit
Agreement in certain respects;
NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1.Amendments. Subject to the satisfaction of the conditions set forth in Section
2 below, and in reliance on the representations and warranties set forth in
Section 3 below, the Credit Agreement is hereby amended as follows:
(a)    Section 1.1 of the Credit Agreement is amended by amending the definition
of the term "Applicable Margin" set forth therein as follows:
Applicable Margin means the applicable rate per annum corresponding to the
applicable Total Debt to EBITDA Ratio, all as set forth in the following table:
Total Debt to EBITDA Ratio
Revolving Loans
and Term A Loan
Term B Loan (including the incremental Term B Loan funded prior to the Second
Amendment Closing Date)
Base Rate
LIBOR Rate
Base Rate
LIBOR Rate
> 4.00:1.00
4.75%
5.75%
5.25%
6.25%
≤ 4.00:1.00
4.25%
5.25%
4.75%
5.75%



The Applicable Margin shall be adjusted quarterly, to the extent applicable, as
of the first day of the month following the date on which financial statements
are required to be delivered pursuant to Section 6.1.2 (including with respect
to the last Fiscal Quarter of each Fiscal Year) after the end of each related
Fiscal Quarter based on the Total Debt to EBITDA Ratio as of the last day of
such Fiscal Quarter. Notwithstanding the foregoing (a) from the Second Amendment
Closing Date until the first day of the month following the date on which
financial statements for the Fiscal Quarter ending December 31, 2014 are
required to be delivered pursuant to Section 6.1.2, the Applicable Margin shall
be the rates corresponding to the Total Debt to EBITDA Ratio of ≤ 4.00:1.00 in
the foregoing table, (b) if Borrower fails to deliver the financial statements
required by Section 6.1.2, and the related Compliance Certificate required by
Section 6.1.3, by the respective date required thereunder after the end of any
related Fiscal Quarter, the Applicable Margin shall be the rates corresponding
to the Total Debt to EBITDA Ratio of > 4.00:1.00 in the foregoing table until
such financial statements and Compliance Certificate are delivered, and (c) no
reduction to the Applicable Margin shall become effective at any time when an
Event of Default has occurred and is continuing.
If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, Agent determines that
(a) the Total Debt to EBITDA Ratio as calculated by Borrower as of any
applicable date was inaccurate and (b) a proper calculation of the Total Debt to
EBITDA Ratio would have resulted in different pricing for any period, then
(i) if the proper calculation of the Total Debt to EBITDA Ratio would have
resulted in higher pricing for such period, Borrower shall automatically and
retroactively be obligated to pay to Agent, for the benefit of the applicable
Lenders, promptly on demand by Agent, an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of the Total Debt to EBITDA Ratio would have resulted in
lower pricing for such period, neither Agent nor any Lender shall have any
obligation to repay any interest or fees to Borrower; provided that if, as a
result of any restatement or other event a proper calculation of the Total Debt
to EBITDA Ratio would have resulted in higher pricing for one or more periods
and lower pricing for one or more other periods (due to the shifting of income
or expenses from one period to another period or any similar reason), then the
amount payable by Borrower pursuant to clause (i) above shall be based upon the
excess, if any, of the amount of interest and fees that should have been paid
for all applicable periods over the amount of interest and fees paid for all
such periods.
With respect to the Incremental Term Loans funded after the Second Amendment
Closing Date, the Applicable Margin shall be a percent per annum set forth in
the applicable Incremental Amendment.
(b)    Section 1.1 of the Credit Agreement is amended by amending the definition
of the term "EBITDA" set forth therein by (i)  deleting the "and" following
clause (xv) thereof, (ii) replacing the "." at the end of clause (xvi) thereof
with ", and", and (iii) inserting new clauses (xvii), and (xviii) and (xix)
immediately after clause (xvi) thereof as follows:
(xvii) losses or like charges associated with the settlement of provider appeals
in respect of audits performed by the Loan Parties for the Centers for Medicare
and Medicaid Services prior to September 30, 2014, in an aggregate amount in
respect of all such losses or increases in reserves occurring after September
30, 2014 not to exceed $3,000,000 during the term of this Agreement, (xviii)
documented severance expenses and service provider contract breakage fees
incurred following the Second Amendment Closing Date approved by Agent in its
discretion in an aggregate amount not to exceed $3,000,000 during the term of
this Agreement, and (xix) costs, fees or expenses incurred in connection with
the Amendment No. 2 to Credit Agreement dated as of the Second Amendment Closing
Date.
(c)    Section 1.1 of the Credit Agreement is amended by adding a new defined
term "Adjusted Cash" in its appropriate alphabetical order as follows:
Adjusted Cash means, as of any date of determination, the sum of (i) cash and
Cash Equivalents of Borrower and its Subsidiaries that are Guarantors maintained
in bank accounts that are subject to a tri-party control agreement satisfactory
to Agent in favor of Agent, plus (ii) the lesser of (x) all voluntary
prepayments of the Term Loans made following the Second Amendment Closing Date
that are elected by the Borrower to be applied to installments of the Term Loans
in the inverse order of maturity and (y) $10,000,000, plus (iii) 80% of the net
Accounts of Borrower and the other Loan Parties in excess of $25,000,000 as
reflected on the consolidated financial statements of the Borrower and the other
Loan Parties as of the last day of the month for which financial statements were
most recently delivered pursuant to Section 6.1, minus (iv) the Revolving
Outstandings as of such date of determination, minus (v) the aggregate amount of
all liabilities (including liabilities reflected as reserves on the consolidated
financial statements of the Loan Parties) of Borrower and the Loan Parties as of
such date of determination in respect of provider appeals in respect of audits
performed by the Loan Parties at any time for the Centers for Medicare and
Medicaid Services.
(d)    Section 1.1 of the Credit Agreement is amended by inserting a new defined
term "December 2016 Compliance Date" in its appropriate alphabetical order as
follows:
December 2016 Compliance Date means the date (if any) upon which the Borrower
delivers to Agent financial statements in respect of the Fiscal Quarter ending
December 31, 2016 pursuant to Section 6.1.2 together with a Compliance
Certificate in respect of such period pursuant to Section 6.1.3 that
demonstrates compliance with each of the financial ratios and restrictions set
forth in Sections 7.14.2, 7.14.4, 7.14.5 and 7.14.6 for such period and
certifies that no other Default or Event of Default has occurred and is
continuing as of the date of delivery of such Compliance Certificate.
(e)    Section 1.1 of the Credit Agreement is amended by adding a new defined
term "Interest Coverage Ratio" in its appropriate alphabetical order as follows:
Interest Coverage Ratio means, for any Computation Period, the ratio of
(a) EBITDA for such Computation Period to (b) Interest Expense paid in cash by
Borrower and the other Loan Parties (but excluding prepayment and other fees and
expenses with regard to the consummation of this Agreement, and Legal Costs paid
during such Computation Period to the extent such amounts are classified as
interest expense for GAAP purposes).
(f)    Section 1.1 of the Credit Agreement is amended by adding a new defined
term "Required Adjusted Cash Amount" in its appropriate alphabetical order as
follows:
Required Adjusted Cash Amount means, (a) at all times from the Second Amendment
Closing Date until December 31, 2015, $35,000,000, and (b) at all times from and
after January 1, 2016 through the December 2016 Compliance Date, $30,000,000.
(g)    Section 1.1 of the Credit Agreement is amended by adding a new defined
term "Second Amendment Closing Date" in its appropriate alphabetical order as
follows:
Second Amendment Closing Date means November 4, 2014.
(h)    Section 2.10.2(a)(ii) of the Credit Agreement is amended and restated in
its entirety as follows:
(ii)    within 150 days after the end of each Fiscal Year, in an amount equal to
(A) the ECF Percentage times Excess Cash Flow for such Fiscal Year minus (B)
voluntary prepayments of the Term Loans pursuant to Section 2.10.1 during such
period; provided, that the first $10,000,000 of voluntary prepayments of the
Term Loans made from and after the Second Amendment Closing Date shall not, to
the extent elected by the Borrower to be applied to installments of the Term
Loans in the inverse order of maturity, be subtracted pursuant to this clause
(b) for any applicable Fiscal Year; and
(i)    Section 4.2 of the Credit Agreement is amended and restated in its
entirety as follows:
4.2.    All Credit Extensions.
If, either before or immediately after giving effect to (i) any borrowing, or
(ii) the issuance of any Letter of Credit, (a) the representations and
warranties of Borrower or any other Loan Party set forth in this Agreement and
the other Loan Documents are not true and correct in all material respects with
the same effect as if then made (except to the extent stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date), (b) any
Event of Default or Default shall have then occurred and be continuing, or
(c) the Total Debt to EBITDA Ratio (with Total Debt calculated as of the date of
such requested Loan or Letter of Credit after giving effect to the making of
such Loan or issuance of such Letter of Credit and EBITDA calculated for the
most recently ended 12 month period for which Agent has received financial
statements pursuant to Section 6.1.2) exceeds the lesser of (x) the maximum
Total Debt to EBITDA Ratio permitted under Section 7.14.2 for the most recently
ended Computation Period, and (y) 3.25:1.0, then the obligation of each Lender
to make a Loan and of Issuing Lender to issue a Letter of Credit shall be
suspended (but only if Agent has, or Required Lenders have, directed Lenders or
Issuing Lender, as applicable, not to make such requested Loan or issue such
requested Letter of Credit). Each request by Borrower for the making of a Loan
or the issuance of a Letter of Credit shall be deemed to constitute a
representation and warranty by Borrower that the conditions precedent set forth
in Section 4.2 will be satisfied or waived at the time of the making of such
Loan or the issuance of such Letter of Credit and giving effect thereto.
(j)    Section 6.1.3 of the Credit Agreement is amended and restated in its
entirety as follows:
6.1.3
Compliance Certificate.

(a) Contemporaneously with the furnishing of a copy of each annual audit report
pursuant to Section 6.1.1 and each set of financial statements pursuant to
Section 6.1.2 that correspond to the last month of a Fiscal Quarter (provided
that Compliance Certificates shall also be required to be delivered
contemporaneously with each set of financial statements pursuant to Section
6.1.2 for months that do not correspond to the last month of a Fiscal Quarter
with respect to the financial statements for all months ending from November 30,
2014 through and including December 31, 2016), including the fourth Fiscal
Quarter of each Fiscal Year, (and as required by Annex III pursuant to
Section 7.11) a duly completed Compliance Certificate, with appropriate
insertions, dated the date of such annual report or such quarterly (or monthly)
statements, and signed by an Authorized Officer of Borrower, containing (i) a
computation of each of the financial ratios and restrictions set forth in
Section 7.14 (provided, that with respect to Compliance Certificates delivered
pursuant to the proviso set forth in the parenthetical above with respect to
months that do not correspond to the last month of a fiscal quarter, such
Compliance Certificates shall only be required to contain computations of the
financial ratios and restrictions set forth in Sections 7.14.5 and 7.14.6), and
(ii) a statement to the effect that such officer has not become aware of any
Event of Default or Default that has occurred and is continuing or, if there is
any such event, describing it and the steps, if any, being taken to cure it; and
(b) contemporaneously with the furnishing of each set of financial statements
pursuant to Section 6.1.2 that corresponds to the last month of a Fiscal
Quarter, a written statement of Borrower's management setting forth a discussion
of Borrower's financial condition, changes in financial condition and results of
operations.
(k)    A new Section 6.10 is added to the end of Section 6 of the Credit
Agreement as follows:
6.10.    Maintenance of Minimum Cash Balance.
At all times (other than a period of not more than three consecutive Business
Days) through and including the December 2016 Compliance Date, Borrower and its
Subsidiaries that are Guarantors shall maintain Adjusted Cash equal to at least
the then applicable Required Adjusted Cash Amount; provided, however, that the
three (3) Business Day cure period set forth above may not be utilized by
Borrower more than two (2) times in any Fiscal Quarter. Borrower shall certify
to Agent that it has been in compliance with this covenant at all times during
the relevant period with each set of financial statements delivered by Borrower
pursuant to Section 6.1.2, and shall provide certification and, to the extent
requested by Agent, calculations and evidence demonstrating the same, of
compliance with this covenant at such additional times that Agent may request
such calculations in its discretion.
(l)    Section 7.4 of the Credit Agreement is amended by amending and restating
clauses (ix), (x), (xi) and (xii) thereof in their entirety as follows:
(ix)    [reserved];
(x)    [reserved];
(xi)    [reserved];
(xii)    [reserved];
(m)    Section 7.5(a) of the Credit Agreement is amended and restated in its
entirety as follows:
(a)    Not, and not permit any other Loan Party to, be a party to any merger or
consolidation or liquidation, except for (i) any such merger or consolidation or
liquidation of any Subsidiary into Borrower or any Wholly-Owned Domestic
Subsidiary of Borrower and (ii) Permitted Acquisitions (provided, however, that
no Permitted Acquisitions may be consummated prior to the December 2016
Compliance Date absent the written consent of Agent and Required Lenders), and
(iii) any Consolidation Transaction.
(n)    Section 7.14.1 of the Credit Agreement is amended and restated in its
entirety as follows:
7.14.1.    Fixed Charge Coverage Ratio.
Not permit the Fixed Charge Coverage Ratio as calculated on the last day of the
Computation Period ending September 30, 2014, to be less than 1.20:1.0. Not
permit the Fixed Charge Coverage Ratio, as calculated day of the Computation
Period ending March 31, 2017 and the last day of each Computation Period ending
thereafter, to be less than 1.20:1.0.
(o)    Section 7.14.2 of the Credit Agreement is amended and restated in its
entirety as follows:
7.14.2.    Total Debt to EBITDA Ratio.
Not permit the Total Debt to EBITDA Ratio as of the last day of any Computation
Period to exceed the applicable ratio set forth below for such Computation
Period:
Computation 
Period Ending
Total Debt to 
EBITDA Ratio
September 30, 2014
3.25:1.0
December 31, 2014, March 31, 2015, June 30, 2015, September 30, 2015 and
December 31, 2015
5.00:1.0
March 31, 2016, June 30, 2016, September 30, 2016 and December 31, 2016
4.75:1.0
March 31, 2017 and each Computation Period ending thereafter


3.25:1.0

(p)    Section 7.14.3 of the Credit Agreement is amended by inserting the
following clause (d) at the end thereof:
(d)    Notwithstanding anything to the contrary set forth in this Agreement,
Borrower may not utilize the equity cure right set forth in this Section 7.14.3
at any time prior to the December 2016 Compliance Date (it being understood that
this Section 7.14.3 may not be utilized in order to allow Borrower to comply
with the covenant set forth in Section 7.14.2 as of December 31, 2016 for
purposes of determining whether the December 2016 Compliance Date has occurred).
(q)    A new Section 7.14.4 is added to the end of Section 7.14 of the Credit
Agreement as follows:
7.14.4.    Interest Coverage Ratio.
Not permit the Interest Coverage Ratio for any Computation Period set forth
below to be less than the applicable ratio set forth below for such Computation
Period:
Computation 
Period Ending
Interest 
Coverage Ratio
December 31, 2014, March 31, 2015, June 30, 2015, September 30, 2015 and
December 31, 2015
2.25:1.0
March 31, 2016, June 30, 2016, September 30, 2016 and December 31, 2016
2.50:1.0



(r)    A new Section 7.14.5 is added to the end of Section 7.14 of the Credit
Agreement as follows:
7.14.5    EBITDA.
Not Permit EBITDA for any trailing twelve month period ending on the last day of
any month from and after the month ending November 30, 2014 through and
including the month ending on December 31, 2016 to be less than $20,000,000.
(s)    A new Section 7.14.6 is added to the end of Section 7.14 of the Credit
Agreement as follows:
7.14.6.    Capital Expenditures.
Not permit the aggregate amount of all Capital Expenditures made by Holdings and
its Subsidiaries in the Fiscal Years ending December 31, 2014, December 31, 2015
and December 31, 2016 to exceed $12,500,000.
(t)    Section 8.1.4 of the Credit Agreement is amended by inserting ", 6.10"
immediately after the reference to "6.9" and prior to the reference to "and
Section 7" set forth therein.
(u)    Exhibit B to the Credit Agreement is amended and restated in its entirety
in the form attached as Exhibit B hereto.
2.    Conditions to Effectiveness. The effectiveness of this Amendment is
subject to satisfaction of the following conditions precedent (unless
specifically waived in writing by Agent):
(a)    Agent shall have received a copy of this Amendment (including the Consent
and Reaffirmation attached hereto), executed by Borrower, each Loan Party and
Required Lenders;
(b)    After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing;
(c)    Agent shall have received the Amendment Fee (as defined below) for the
benefit of Lenders, and Borrower shall have paid all other fees and expenses
(including fees and expenses of counsel to the extent invoiced) due and payable
as of the date hereof in connection with this Amendment, the Credit Agreement
and the other Loan Documents; and
(d)    Agent shall have received such documents, instruments and agreements as
are reasonably required by Agent in connection with this Amendment, in form and
substance reasonably satisfactory to Agent.
3.    Representations and Warranties. To induce Agent and the Required Lenders
to enter into this Amendment, Borrower represents and warrants to Agent and
Lenders that:
(a)    the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate action on the part of Borrower and each
other Loan Party and that this Amendment has been duly executed and delivered by
Borrower and each other Loan Party;
(b)    this Amendment and the Borrower's obligations under the Credit Agreement
as amended hereby constitute the legal, valid and binding obligation of Borrower
and are enforceable against Borrower in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting the enforceability of
creditor's rights generally and to general principles of equity;
(c)    the execution and delivery by Borrower and the other Loan Parties of this
Amendment does not require the consent or approval of any Person, except such
consents and approvals as have been obtained;
(d)    after giving effect to this Amendment, the representations and warranties
of Borrower and each other Loan Party set forth in the Credit Agreement and the
other Loan Documents are true and correct in all material respects with the same
effect as if made on the date hereof (except to the extent such representations
and warranties are stated to relate to a specific earlier date, in which case
such representations and warranties are true and correct in all material
respects as of such earlier date); and
(e)    no Default or Event of Default has occurred and is continuing.
4.    Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.
5.    References. Any reference to the Credit Agreement contained in any
document, instrument or Credit Agreement executed in connection with the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as modified
by this Amendment.
6.    Amendment Fee. In consideration of the agreements set forth herein,
Borrower agrees to pay to Agent, for the ratable benefit of the respective
Lenders that execute, deliver and release signature pages to this Amendment to
the Agent on or before 4:00 p.m. (Chicago time) on November 3, 2014 (such
Lenders, the "Consenting Lenders"), an amendment fee equal to 0.25% of the sum
of the Revolving Loan Commitments and outstanding principal amount of the Term
Loans of the Consenting Lenders as of the date hereof, which amendment fee shall
be fully earned and due and payable on the date hereof.
7.    Counterparts; Electronic Transmission. This Amendment may be executed in
one or more counterparts, each of which shall constitute an original, but all of
which taken together shall be one and the same instrument. Facsimile signatures
and other electronic signatures shall also constitute originals.
8.    Release.
(a)    In consideration of the agreements of Agent and Lenders contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each of Borrower and each other Loan Party (by
such other Loan Party's execution and delivery of the attached Consent and
Reaffirmation), on behalf of itself and its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably releases,
remises and forever discharges Agent and Lenders, and their successors and
assigns, and their present and former shareholders, affiliates, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees, agents and
other representatives (Agent, each Lender and all such other Persons being
hereinafter referred to collectively as the "Releasees" and individually as a
"Releasee"), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set‑off, demands and liabilities whatsoever
(individually, a "Claim" and collectively, "Claims") of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, Borrower
or such Loan Party or any of their successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Amendment, including, without limitation, for or on account
of, or in relation to, or in any way in connection with any of the Credit
Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.
(b)    Each of Borrower and each other Loan Party understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.
(c)    Each of Borrower and each other Loan Party agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth herein.
9.    Ratification. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions of the Credit
Agreement and shall not be deemed to be a consent to the modification or waiver
of any other term or condition of the Credit Agreement. Except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement and each of the other Loan Documents are ratified and confirmed
and shall continue in full force and effect.
10.    Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.
[Signature Pages Follow]


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.
PERFORMANT BUSINESS SERVICES, INC. 
(formerly known as DCS Business Services, Inc.) 

 
By:  /s/ Hakan Orvell    
Name: Hakan Orvell
Title: CFO



MADISON CAPITAL FUNDING LLC, 
as Agent and a Lender 

 
By: /s/ Michael Nativi    
Name: Michael Nativi  
Title: Director





LMF WF PORTFOLIO I, LLC
By: MCF Capital Management LLC,  
       as collateral manager 

 
By: /s/ Justin Bentley       
Name: Justin Bentley
Title: Vice President





MCF CLO I LLC
By: MCF Capital Management LLC,
as collateral manager
 
 
By: /s/ Justin Bentley          
Name: Justin Bentley
Title: Vice President



MCF CLO II LLC
By: MCF Capital Management LLC,
as collateral manager
 
 
By: /s/ Justin Bentley       
Name: Justin Bentley
Title: Vice President





Amalgamated Bank,
as a Lender 

 
By: /s/ Michael LaManes    
Name: Michael LaManes
Title: First Vice President





Bank of the West,
as a Lender 

 
By: /s/ Joel Harvill    
Name: Joel Harvill
Title: Vice President



Saratoga Investment Corp CLO 2013-1, Ltd.,
as a Lender 

 
By: /s/ Pavel Antonov    
Name: Pavel Antonov
Title: Attorney In Fact



AUDAX SENIOR DEBT (WCTPT) SPV, LLC,
as a Lender 

 
By: /s/ Michael P. McGonigle    
Name: Michael P. McGonigle
Title: Authorized Signatory





AUDAX CREDIT OPPORTUNITIES OFFSHORE LTD.,
as a Lender 

 
By: /s/ Michael P. McGonigle    
Name: Michael P. McGonigle
Title: Authorized Signatory





CMFG LIFE INSURANCE COMPANY, 
as a Lender
Audax Management Company (NY), LLC, 
its subadviser, 

 
By: /s/ Michael P. McGonigle    
Name: Michael P. McGonigle
Title: Authorized Signatory





AUDAX CREDIT OPPORTUNITIES (SBA), LLC.,
as a Lender 

 
By: /s/ Michael P. McGonigle    
Name: Michael P. McGonigle
Title: Authorized Signatory





BancAlliance Inc. 
By: AP Commercial LLC, its attorney-in-fact, 
as a Lender 

 
By: /s/ John Gray    
Name: John Gray
Title: Managing Director





MC Funding, Ltd, 
By: Monroe Capital Management, LLC, 
as Collateral Manager, 
as a Lender 

 
By: /s/ Seth Friedman    
Name: Seth Friedman
Title: Vice President





NEWSTAR COMMERCIAL LOAN FUNDING 2012-2 LLC 
By: NewStar Financial, Inc.,
its Designated Manager 

 
By: /s/ Walter J. Marullo    
Name: Walter J. Marullo
Title: Managing Director



NEWSTAR COMMERCIAL LOAN FUNDING 2013-1 LLC 
By: NewStar Financial, Inc.,
its Designated Manager 

 
By: /s/ Walter J. Marullo    
Name: Walter J. Marullo
Title: Managing Director





NEWSTAR COMMERCIAL LOAN FUNDING 2014-1 LLC
NewStar Financial, Inc.,
its Designated Manager 

 
By: /s/ Walter J. Marullo    
Name: Walter J. Marullo
Title: Managing Director







CONSENT AND REAFFIRMATION
Each of Performant Financial Corporation, Performant Recovery, Inc. (formerly
known as Diversified Collection Services, Inc.) and Performant Technologies,
Inc. (formerly known as Vista Financial, Inc.) (collectively, the "Companies")
hereby (i) acknowledges receipt of a copy of the foregoing Amendment No. 2 to
Credit Agreement dated as of November 4, 2014 (the "Amendment"); (ii) consents
to Borrower's execution and delivery of the Amendment and the consummation of
the transactions contemplated thereby; (iii) agrees to be bound by the Amendment
(including by Section 8 of the Amendment); (iv) affirms that nothing contained
in the Amendment shall modify in any respect whatsoever any Loan Document to
which it is a party; and (v) reaffirms that such Loan Documents shall continue
to remain in full force and effect and that its guaranty of the Obligations and
grant of security interests in its assets to secure such guaranty of the
Obligations shall remain in effect in all respects. Although the Companies have
been informed of the matters set forth herein and has acknowledged and agreed to
same, each of the Companies understands that Agent and Lenders have no
obligation to inform either Company of such matters in the future or to seek
acknowledgment of either Company or agreement to future amendments, waivers or
consents, and nothing herein shall create such a duty.
IN WITNESS WHEREOF, the parties hereto have caused this Consent and
Reaffirmation to be duly executed under seal and delivered by their respective
duly authorized officers on and as of the date of the Amendment.
[Signature Page Follows]




















PERFORMANT FINANCIAL CORPORATION 

 
By: /s/ Hakan Orvell    
Title: CFO



PERFORMANT RECOVERY, INC.
(formerly known as Diversified Collection Services, Inc.) 

 
By: /s/ Hakan Orvell    
Title: CFO



PERFORMANT TECHNOLOGIES, INC. (formerly known as Vista Financial, Inc.)  

 
By: /s/ Hakan Orvell    
Title: CFO



Exhibit B
Form of Compliance Certificate


Please refer to the Credit Agreement dated as of March 19, 2012 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the "Credit Agreement"), by and among the undersigned ("Borrower"), the
lenders party thereto from time to time, as Lenders, and Madison Capital Funding
LLC, as administrative agent ("Agent"). This certificate (this "Certificate"),
together with supporting calculations attached hereto, is delivered to Agent and
Lenders pursuant to the terms of the Credit Agreement. Terms used but not
otherwise defined herein are used herein as defined in the Credit Agreement.
[Enclosed herewith is a copy of the [annual audited/quarterly/monthly] report of
Borrower as at ________________ (the "Computation Date"), which report fairly
presents in all material respects the financial condition and results of
operations [(subject to the absence of footnotes and to normal year-end
adjustments)] of Borrower as of the Computation Date and has been prepared in
accordance with GAAP consistently applied.]
Borrower hereby certifies and warrants that the computations set forth on the
schedule attached hereto correspond to the ratios contained in the Credit
Agreement and such computations are true and correct as at the [Computation
Date] [date hereof, after giving pro forma effect to the Acquisition (and
related Loans) pursuant to which this certificate is delivered].
Borrower further certifies that no Event of Default or Default has occurred and
is continuing as of the date hereof [except as described on the Schedule
attached hereto].
PERFORMANT BUSINESS SERVICES, INC.
(formerly known as DCS Business Services, Inc.) 

 
By:
Title:





Schedule to Compliance Certificate
Dated as of _________________


A. Section 7.14.1 - Minimum Fixed Charge Coverage Ratio
 
1. Consolidated Net Income
$________
 
2. Plus: Losses from Dispositions, extraordinary items, discontinued operations,
reappraisal, revaluation or write-down of assets 
   interest expense and the Agent's fee 
   income tax expense 
   depreciation 
   amortization 
   charges for impairment of goodwill and 
     other intangibles 
   management fees and reimbursable expenses 
   amortization of debt discounts and commissions
$________
$________
$________
$________
$________

$________
$________

$________
 
3. Plus: Transaction fees and expenses in connection with this agreement 
   Non-cash expenses in connection with 
   options, deferred compensation and stock options
$________


$________
 
Transaction Fees in connection with Permitted Acquisitions and Investments
permitted under Sections 7.11(q) and 7.11(s)
$________
 
Transaction fees and expenses in connection with a successful Qualified IPO
$________
 
Transaction fees and expenses in connection with an unsuccessful Qualified IPO
$________
 
Costs and expenses related to Permitted Debt or equity issuances
$________
 
Non-cash expenses in the form of options granted to Borrower or Holdings and
other non-cash expense with respect to deferred compensation and stock options
$________
 
severance expenses approved by the Agent
$________
 
business interruption insurance proceeds
$________
 
Non-cash adjustment to the valuation of earnout payments or other consideration
relating to Investments permitted hereunder
$________
 
cash restructuring charges approved by the Agent in connection with Permitted
Acquisitions and Investments permitted under Sections 7.11(q) and 7.11(s)
$________
 
non-cash restructuring charges from Permitted Acquisitions or Investments
permitted under Sections 7.11(q) and 7.11(s)
$________
 
non-cash charges (or minus non-cash gains) relating to various accounting
charges
$________
 
other extraordinary costs and expenses satisfactory to Agent
$________
 
non-cash adjustments relating to earn-outs and other investment consideration
$________
 
any Cure Amount contributed pursuant to Section 7.14.3 (solely for purpose of
determining compliance with Section 7.14.1 and 7.14.2)
$________
 
the result of (a) the amount collected during such period from the Department of
Education for services performed and invoiced, but for which revenue has not yet
been recognized in Consolidated Net Income, minus (b) revenue from the
Department of Education recognized in Consolidated Net Income during such period
for which cash was received in a prior period and where revenue was not
previously recognized, all subject to the review and reasonable approval of
Agent
$________
 
CMS Settlement Addback up to $3,000,000 during term of Agreement
$_________
 
Fees, costs and expenses re Amendment No. 2
$_________
 
4. Minus: Gains from Dispositions, extraordinary items, discontinued operations,
reappraisal, revaluation or write-up of assets
$________
 
5. Total (EBITDA)
$________
 
6. Income taxes paid in cash (net of refunds) and tax distributions paid in cash
$________
 
7. other restricted payments made pursuant to Section 7.4 (other than restricted
payments funded from an Increase Request, Additional Subordinated Debt or a
Qualified IPO, and transaction expenses distributed pursuant to Section 7.4(iv))
$________
 
8. Unfinanced Capital Expenditures paid in cash
$________
 
9. Sum of (6), (7) and (8)
$________
 
10. Remainder of (5) minus (9)
$________
 
11. Interest Expense paid in cash
$________
 
12. Required payments of principal of Debt (including Term Loans but excluding
Revolving Loans)
$________
 
13. Scheduled installments for the purchase of licenses of software paid in cash
$________
 
14. Sum of (11), (12) and (13)
$________
 
15. Ratio of (10) to (14)
___:1.00
 
B. Section 7.14.2 - Maximum Total Debt to [Adjusted] EBITDA Ratio
 
1. Total Debt
$________
 
2. [Adjusted] EBITDA
(from Item A(5) above[, plus Pro Forma EBITDA totaling $______ in the aggregate
for all applicable Permitted Acquisitions in such period (comprising of Pro
Forma Adjusted EBITDA in the following individual amounts with respect to the
following individual Permitted Acquisitions (x) _______, $________, (y) _______,
$________ and (z) _______, $________)])
$________
 
3. Ratio of (1) to (2)
____ to 1
 
4. Maximum allowed
____ to 1
 
C. Section 7.14.4 – Minimum Interest Coverage Ratio
 
1. EBITDA (from Item [__] above)
$________
 
2. Interest Expense paid in cash
$________
 
3. Ratio of (1) to (2)
____ to 1
 
4. Minimum required
____ to 1
 
D. Section 7.15.5 – Minimum EBITDA.
 
 
1. EBITDA (from Item [__] above)
$________
2. Minimum required
$20,000,000
E. Section 7.14.6 - Capital Expenditures
 
 
1. Capital Expenditures for the Fiscal Year
$________
 
 
2. Maximum Permitted Capital Expenditures
$12,500,000
 
 





